TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



                                     NO. 03-19-00910-CV


                                        S. J., Appellant

                                               v.

               Texas Department of Family and Protective Services, Appellee




                FROM THE 146TH DISTRICT COURT OF BELL COUNTY
      NO. 303,297-B, THE HONORABLE JACK WELDON JONES, JUDGE PRESIDING



                                          ORDER


PER CURIAM

               The reporter’s record in this appeal was originally due to be filed on

December 20, 2019. By request to this Court dated December 23, 2019, Betsy Clifton requested

an extension of time.

               The Texas Rules of Appellate Procedure prohibit this Court from granting

extensions of over 10 days for the filing of reporters’ records in accelerated appeals, including

those from suits for termination of parental rights. See Tex. R. App. P. 35.3(c). Further, any

extensions of time granted for the filing of the reporters’ records may not exceed 30 days

cumulatively. See Tex. R. App. P. 28.4(b)(2). Accordingly, Betsy Clifton is hereby ordered to
file the reporter’s record in this case on or before January 21, 2020. If the record is not filed by

that date, Clifton may be required to show cause why she should not be held in contempt of

court.

               It is ordered on January 9, 2020.



Before Chief Justice Rose, Justices Baker and Triana